COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Alan Nelson Crotts V. John F. Healey, Jr. and Jeff Strange

Appellate case number:    01-15-00076-CV

Trial court case number: 14-DCV-217232

Trial court:              268th District Court of Fort Bend County

Date motion filed:        October 12, 2015

Party filing motion:      Appellant, Alan Nelson Crotts

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
                   Massengale, Brown, Huddle, and Lloyd


Date: November 17, 2015